IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                FILED
                                                              November 17, 2009
                               No. 08-60261
                             Summary Calendar                Charles R. Fulbruge III
                                                                     Clerk

VICTOR LEONARDO RUIZ

                                           Petitioner

v.

ERIC H HOLDER, JR, U S ATTORNEY GENERAL

                                           Respondent


                    Petition for Review of an Order of the
                       Board of Immigration Appeals
                             BIA No. A43 906 393


Before JONES, Chief Judge, and GARZA and BENAVIDES, Circuit Judges.
PER CURIAM:*
      Victor Leonardo Ruiz petitions this court to review the decision of the
Board of Immigration Appeals (BIA) dismissing his appeal and affirming the
immigration judge’s (IJ) order that Ruiz was ineligible for cancellation of
removal pursuant to 8 U.S.C. § 1229b(a)(3) because he had committed an
aggravated felony. Ruiz, who has been convicted in state court of possession of
controlled substances on more than one occasion since his admission to the



      *
      Pursuant to 5 TH C IR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5 TH C IR. R. 47.5.4.
                                  No. 08-60261

United States, argues that his treatment as an aggravated felon under federal
law based on his state drug possession convictions violates his due process rights
given that he has never been convicted under a state recidivist statute. He
asserts that none of his drug possession convictions, standing alone, constitutes
an aggravated felony.
      The BIA correctly determined that Ruiz had committed an aggravated
felony for immigration law purposes. See Carachuri-Rosendo v. Holder, 570 F.3d
263, 266-68 (5th Cir. 2009), petition for cert. filed (July 15, 2009) (No. 09-60).
Accordingly, Ruiz’s petition for review is DENIED.




                                        2